Citation Nr: 1140805	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a hearing officer at the RO in October 2005.  Transcripts of both hearings are of record.

In March and September 2010 statements, the Veteran withdrew claims for entitlement to service connection for an eye disability and entitlement to an earlier effective date for the award of benefits for an unspecified disability.  Similarly, a March 2011 statement withdrew a claim for entitlement to an increased rating for bilateral onychomycosis of the toenails.  Most recently, the Veteran withdrew claims for entitlement to increased ratings for bilateral pes planus and hammertoes at the September 2011 videoconference hearing.  These claims are not on appeal and are not before the Board. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

An acquired psychiatric disorder, currently diagnosed as major depressive disorder, is etiologically related to service-connected bilateral pes planus.   


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for depression as it was incurred secondary to his service-connected bilateral pes planus and related foot pain.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record contains evidence of a current psychiatric disorder that is due to a service-connected disability.  The Veteran has undergone consistent treatment for depression at the Columbus VA Medical Center (VAMC) since October 2003, and was initially diagnosed with a depressive disorder during a December 2002 Social Security Administration (SSA) examination.  In addition, the Veteran's VA psychiatrist has provided six medical opinions weighing in favor of a causal relationship between the Veteran's depression and his service-connected bilateral pes planus.  Although a July 2004 VA examiner found that the Veteran's major depression had resolved and was unable to opine as to the cause of the psychiatric disorder, the Board finds that the evidence is at least in equipoise regarding service connection on a secondary basis and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, is granted.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for a low back disability.  

In July 2004, the Veteran was provided a VA examination of his spine.  The examiner diagnosed a lumbosacral sprain with degenerative joint disease and concluded that there was no relationship between the low back condition and service-connected pes planus.  Unfortunately, the examiner did not provide a rationale for the stated medical opinion and the opinion is therefore inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one).
Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   Therefore, a new VA examination and medical opinion addressing the nature and etiology of the Veteran's lumbar spine disability is required.  

In an October 2008 statement, the Veteran reported that he underwent treatment for his claimed back disorder in 1978 at the Wade Park VA facility shortly after his separation from active service.  The claims file currently contains records of VA treatment dating from 1994, but does not indicate that efforts have been made to request records from an earlier period.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the July 2004 VCAA letter did not provide an adequate explanation of the evidence necessary to substantiate a claim based on secondary service connection.  Upon remand, the Veteran should be provided notice that complies with the provisions of the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a low back disability as secondary to bilateral pes planus.  

2.  Obtain records of treatment from the Louis Stokes Cleveland (Wade Park) VAMC for the period between 1977 and 1994.  

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any lumbar spine disabilities.  The claims file, including a complete copy of this remand, must be made available for review.

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed low back disorders are caused or aggravated, in whole or in part, by the Veteran's service-connected bilateral pes planus.  A complete rationale must be provided for all stated opinions.  

4.  Then, readjudicate the claim for service connection for a low back disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


